      Case: 1:15-cv-01046-SO Doc #: 319-5 Filed: 07/13/20 1 of 4. PageID #: 6995




Group             Violation   Mitigating or              Presumptive Corrective Action
Violation         number      Aggravating Factors        Range
I                 First       Mitigating factors         Non-disciplinary Verbal
(a)               Group I     outweigh any aggravating   Counseling to Written
                  Violation   factors                    Reprimand

                              OR

                              No aggravating factors
                              present

I                 First       Aggravating factors        1 to 2 day suspension without
(b)               Group I     outweigh any mitigating    pay
                  Violation   factors

                              OR

                              No mitigating factors
                              present

I                 Second      Mitigating factors         2 to 3 day suspension without
(c)               Group I     outweigh any aggravating   pay
                  Violation   factors

                              OR

                              No aggravating factors
                              present

I                 Second      Aggravating factors        3 to 5 day suspension without
(d)               Group I     outweigh any mitigating    pay
                  Violation   factors

                              OR

                              No mitigating factors
                              present

II                First       Mitigating factors         6 to 7 day suspension without
(a)               Group II    outweigh any aggravating   pay
                  Violation   factors

                              OR

                              No aggravating factors
                              present
      Case: 1:15-cv-01046-SO Doc #: 319-5 Filed: 07/13/20 2 of 4. PageID #: 6996




II                First       Aggravating factors        7 to 8 day suspension without
(b)               Group II    outweigh any mitigating    pay
                  Violation   factors

                              OR

                              No mitigating factors
                              present

II                Second      Mitigating factors         8 to 9 day suspension without
(c)               Group II    outweigh any aggravating   pay
                  Violation   factors

                              OR

                              No aggravating factors
                              present

II                Second      Aggravating factors        9 to 10 day suspension without
(d)               Group II    outweigh any mitigating    pay
                  Violation   factors

                              OR

                              No mitigating factors
                              present

III               First       Mitigating factors         10 to 30 day suspension without
(a)               Group III   outweigh aggravating       pay
                  Violation   factors

                              OR

                              No aggravating factors
                              present
III               First       Aggravating factors        13 to 30 day suspension without
(b)               Group III   outweigh any mitigating    pay and/or demotion
                  Violation   factors
                                                         OR
                              OR
                                                         termination
                              No mitigating factors
                              present
      Case: 1:15-cv-01046-SO Doc #: 319-5 Filed: 07/13/20 3 of 4. PageID #: 6997




III               First       Serious misdemeanor          20 to 30 day suspension without
(c)               Group III   offenses, gross immorality pay and/or demotion or
                  Violation   violations, gross neglect of termination
                              duty

                              AND

                              Mitigating factors
                              outweigh aggravating
                              factors

                              OR

                              No aggravating factors
                              present

III               First       Serious misdemeanor          25 to 30 day suspension without
(d)               Group III   offenses, gross immorality pay and/or demotion or
                  Violation   violations, gross neglect of termination
                              duty

                              AND

                              Aggravating factors
                              outweigh mitigating
                              factors

                              OR

                              No mitigating factors
                              present

III               First       Felony offenses            Termination
(e)               Group III
                  Violation
      Case: 1:15-cv-01046-SO Doc #: 319-5 Filed: 07/13/20 4 of 4. PageID #: 6998




III               Second      Mitigating factors         15 to 30 day suspension without
(f)               Group III   outweigh aggravating       pay and/or demotion or
                  Violation   factors                    termination

                              Or

                              No aggravating factors
                              present
III               Second      Aggravating factors        18 to 30 day suspension without
(g)               Group III   outweigh any mitigating    pay and/or demotion or
                  Violation   factors                    termination

                              OR

                              No mitigating factors
                              present
III               Second      Serious misdemeanor          Rebuttable presumption of
(h)               Group III   offenses, gross immorality termination
                  Violation   violations, gross neglect of
                              duty




III               Group III   Any conviction resulting   Termination
(i)               Violation   in a Weapons Disability
